Waite, C, J.
The statute in force at the time when the votes were passed by the defendants directing a school-house to be built, and laying a tax to defray the expense, authorized every school district to build and repair school-houses, supply the same with furniture and appendages, and lay taxes for such purposes; and those provisions are substantially retained in the subsequent revision of the school law.
To the inhabitants-of a school district, the legislature has confided the power of determining the kind of school-house and other accommodations which they need for the use of the scholars in the district, and the amount of funds which it may be proper for them to raise to defray the necessary expenses; and courts of justice ought not to interfere with the exercise of that power, unless in a case where it has been manifestly abused.
Although in the present case, the building erected is somewhat expensive, considering the amount of taxable property belonging to the district, and the tax imposed is rather onerous, yet all objection to the legality of the proceedings in building the house and appurtenances, with the'exception of the hall, is removed by the finding of the superior court, *227which is, that they do not exceed the wants and conveniences of the district for school purposes.
To that extent the district clearly had a right to go under the authority conferred by the legislature; and it is not for any court to say that a district shall not build such a house as their wants and convenience require.
And then with respect to the hall in the second story, the expense of which is found to be about one-fifth of the whole expense of the building and the other accommodations, it is found that it will be useful and convenient for the purposes of holding school district meetings, exhibitions of district schools, and perhaps for other purposes, that may become necessary from time to time, as the wants of the district may require.
All these are legitimate objects for which the district may make provision, in a house which they are erecting for a school-house. And although it is further found, that in this state, it is unusual for districts to have separate halls for such purposes, and the district would.have been accommodated well without the hall, jret it will not do to say that no improvements shall be made upon school-houses already built, and no greater accommodations allowed than such as have already existed.
Much must be left to the discretion of the inhabitants of a school district in determining what amount of accommodations shall be allowed their scholars, when, as in this case, the number is large, exceeding seventy.
But it is said that one use of the house, as specified in the vote, was for holding school society meetings. Undoubtedly the district had no power to lay taxes to build a house solely for that use. But the mere circumstance that permission is given to hold such meetings in a school-house, will not necessarily render a vote to build the house illegal and void. Such meetings are not often held, generally not oftener than once in a year, and at present not at all, as school societies are now abolished by statute.
Although a school district has no power to levy a tax for the purpose of building a meeting house, yet a practice to *228some extent prevails in many of our country districts, of holding religious meetings in school-houses in the evenings and occasionally on the sabbath, and so long as they do not interfere with the legitimate use of the houses for school purposes, nor prejudice the interests of the inhabitants as members of the district, objections are not often made to them. No court would hold a vote of a district, directing a suitable and proper school-house to be built, void, merely because it authorized religious meetings to be held in it in the evenings. And yet upon a proper case, it might prohibit the use of it for improper purposes.
It is further said that the vote of the district authorized the use of the hall for lectures which may mean what are sometimes called lyceum lectures for the benefit of grown persons. But no such use is alledged or found to have been proved. For aught that appears, the lectures intended, were to be upon chemistry, mineralogy, botany, or the like, suitable for the scholars of the district, and if the object was to give the scholars of the district advantages greater than have heretofore been enjoyed, the disposition of the district is rather to be commended than rebuked.
But even if the intention of the district was to allow lectures to grown persons to be occasionally delivered in the hall, for reasons already stated, the votes of the district would not on that account be void.
But again if the vote of the district, imposing the tax is illegal and void as the plaintiffs alledge and claim, then each of them have adequate remedy at law, and there is no necessity for a resort to a court of chancery. The mere saving of the expense of separate suits, is no ground for their uniting in a bill in chancery to obtain an injunction against’ the doing of an act, which would give each of them a right of action at law.
Our advice to the superior court therefore is, that the bill be dismissed.
In this opinion, the other judges, Storrs and Hinman, concurred.
Bill dismissed.